345 S.W.3d 902 (2011)
In the Interest of: D.D. and D.D.
Juvenile Officer, Respondent,
v.
L.D. (Father), Appellant.
No. WD 73505.
Missouri Court of Appeals, Western District.
August 30, 2011.
Richard Scott Fisk, Overland Park, KS, for appellant.
Katie Angeline Rooney, Kansas City, MO, for respondent.
Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
L.D. (Father) appeals the circuit court's judgment that terminated his parental rights as to his two minor children, D.D. and D.D., on the grounds of "abuse and neglect," "failure to rectify," and "parental unfitness." He contends that the judgment was not supported by substantial evidence in the record. Finding no basis on which to reverse the trial court's judgment, we affirm. Rule 84.16(b).